                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Apollyon Kennedy-Bey,                                    Civil No. 16-3938 (DWF/KMM)

                     Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
Keith Ellison, Set. of State; Tim Walz, Gov. of
State; Mr. Matt Bostrom; Sheriff, Department
of St. Paul; The Adult Detention Center,
Whomever is in charge of it; The State of
Minnesota, All Gov. Body; and Rick
Dusterhoft, each in their official capacity,


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine M. Menendez dated October 29, 2019.

(Doc. No. 32.) No objections have been filed to that Report and Recommendation in the

time period permitted. The factual background for the above-entitled matter is clearly

and precisely set forth in the Report and Recommendation and is incorporated by

reference. Based upon the Report and Recommendation of the Magistrate Judge and

upon all of the files, records, and proceedings herein, the Court now makes and enters the

following:

                                         ORDER

       1.     Magistrate Judge Katherine M. Menendez’s October 29, 2019 Report and

Recommendation (Doc. No. [32]) is ADOPTED.

       2.     The State Defendants’ Motion to Dismiss (Doc. No. [9]) is GRANTED.
       3.     This action is DISMISSED WITH PREJUDICE on the grounds of

collateral estoppel.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 24, 2019        s/Donovan W. Frank
                               DONOVAN W. FRANK
                               United States District Judge




                                        2
